Exhibit 10.2
 
AMENDMENT
 
TO
 
CREDIT AGREEMENT
 
AND TO
 
LINE OF CREDIT NOTE
 
AND TO
 
SECURITY AGREEMENT
 
BETWEEN
 
SMXE LENDING, LLC AND SKYMALL, LLC
 


This Amendment to Credit Agreement, and to Line of Credit Note and to Security
Agreement (the “Amendment”) is entered into as of January 31, 2014 but dated to
be effective December 31, 2013 between SMXE Lending, LLC (“Lender”) and SkyMall,
LLC, a Delaware limited liability company (“Borrower”), and amends (a) the
Credit Agreement dated September 18, 2013, between Lender and Borrower, and (b)
the Line of Credit Note dated September 18, 2013 payable by Borrower to Lender,
and (c) the Security Agreement dated September 18, 2013, between Lender and
Borrower.
 
R E C I T A L S
 
A. The recitals contained in the Waiver and Limited Consent Agreement
(“Consent”) dated to be effective December 31, 2013 among Lender, Borrower and
JPMorgan Chase Bank, N.A. (“Senior Lender”) are hereby incorporated by this
reference.
 
A G R E E M E N T S
 
1. Credit Agreement. The Credit Agreement is hereby amended as follows:
 
(a)  
Section 2F.  Section 2F (which references “extensions” of indebtedness) is
amended to include, for clarity, but without limitation, the extension pursuant
to the amendment to the Line of Credit Note pursuant to Section 2 of this
Amendment.

 
(b)  
New Section 3.3.  A new Section 3.3 is added to the Credit Agreement as follows:

 
3.3.                 Conditions Precedent to Extension of Maturity Date. Before
this Amendment becomes effective, the following conditions must be satisfied:
 
A.           Five Hundred Thousand Dollars ($500,000) of the principal amount
under the Line of Credit Note shall be converted into shares of Common Stock of
Xhibit (the “Partial Principal Conversion Amount”), as follows:


 
 

--------------------------------------------------------------------------------

 
 
1.           The Partial Principal Conversion Amount shall be divided by the
Exercise Price (as defined below) of the Common Stock of Xhibit and the quotient
resulting from this division shall be the total number of shares of Common Stock
issued to Lender as of the date of this Amendment.  No fractional shares shall
be issued and if any fractional shares result from this division then they shall
be rounded up to the nearest whole number. The Exercise Price shall be $1.27,
which is equal to ninety percent (90%) of the arithmetic average of the Closing
Sale Price of the Common Stock during the ten (10) consecutive trading days
immediately preceding the date of the execution of this Amendment.  “Closing
Sale Price” means the last trade price in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg. Such
conversion shall be deemed to have been effected immediately prior to the close
of business on the date of this Agreement and Lender shall become the holder of
record of the shares of Common Stock received on such date.
 
2. Borrower shall issue and deliver, at Borrower’s expense, to Lender a
certificate or certificates for the number of shares of Common Stock issuable to
Lender, each bearing a legend to the effect that the Common Stock evidenced by
the certificates is restricted under applicable securities laws.
 
B.      Points in the amount of one and one-half percent (1.5%) of the remaining
outstanding principal amount of the Line of Credit Note ($4,500,000) or $67,500,
shall be paid by Borrower to Lender by wire transfer as of the date of the
execution of this Amendment.”
 
(c)  
Section 4.13.  Section 4.13 is deleted in its entirety and the following is
substituted therefor:

 
4.13.                 Xhibit shall maintain key man life insurance on Kevin
Weiss in the amount of not less than $12,650,000 in a form satisfactory to
Lender.
 
(d)  
Section 5.2C.  Section 5.2C is deleted in its entirety and the following is
substituted therefor:

 
Debt. (1) Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (a) unsecured trade debt incurred
in the ordinary course of business, (b) indebtedness owing to the Lender and the
Senior Lender under the Senior Loan Documents, (c) indebtedness reflected in its
latest financial statement furnished to the Lender prior to execution of this
agreement, and (d) indebtedness outstanding as of the date hereof that has been
disclosed to the Lender in writing; or (2) modify the terms of any indebtedness
for borrowed money permitted under clause (1) above, except to extend the
maturity dates of, or negotiate more favorable payment conditions for, or
convert the indebtedness shown on its latest financial statement to equity at
terms approved by the Board of Directors of Xhibit; or (3) prepay principal or
interest on any indebtedness for borrowed money permitted under clause (1),
other than the indebtedness owing to the Senior Lender under the Senior Loan
Documents.
 
(e)  
Section 5.2D.  Section 5.2D is deleted in its entirety and the following is
substituted therefor:

 
D.      Guaranties.  Other than with respect to guaranties made to the Senior
Lender, guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business and except for guaranties to
suppliers in the ordinary course of business approved by Lender in advance.
 
(f)  
New Section 11.  A new Section 11 is added to the Credit Agreement as follows:

 
11.  Permanent Decrease in Credit Facilities.  By reason of the payment of the
Partial Principal Credit Amount, the Credit Facilities are permanently decreased
to $4,500,000.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Note. The first paragraph of the Line of Credit Note is hereby amended in its
entirety as follows:
 
Promise to Pay.  On or before September 18, 2015 (the "Maturity Date"), for
value received, SkyMall, LLC (the “Borrower”) promises to pay to SMXE Lending,
LLC, a Delaware limited liability company, whose address is 2525 East Camelback
Road, Suite 850, Phoenix, AZ 85016 (the “Lender”) or order, in lawful money of
the United States of America, the sum of Four Million Five Hundred Thousand and
00/100 Dollars ($4,500,000.00) or so much thereof as may be advanced and
outstanding, plus interest on the unpaid principal balance computed on the basis
of the actual number of days elapsed in a year of 360 days at the “Adjusted
LIBOR Rate” (the “Note Rate”) and at the rate of 2.00% Per Annum above the Note
Rate, upon the occurrence of any default under this Note, whether or not the
Lender elects to accelerate the maturity of this Note, from the date of such
default.
 
3. Security Agreement. The Security Agreement is hereby amended as follows:
 
The definition of “Liabilities” (which references “extensions” of indebtedness)
is amended to include, for clarity but without limitation, the extension
pursuant to the amendment to the Line of Credit Note described in Section 2 of
this Amendment.
 
4. Incorporation by reference. Sections 1-11 of the Consent are hereby
incorporated by this reference.  For avoidance of doubt, but without limitation,
the effectiveness of this Amendment is conditioned upon the satisfaction of all
conditions in Sections 1.1 through 1.5 of the Consent.
 
5. General.  In the event of any conflict or inconsistency between the
provisions of the Credit Agreement, the Note or the Security Agreement and the
provisions of this Amendment, the provisions of this Amendment shall govern.
Except to the extent expressly amended hereby, all terms and conditions of the
Credit Agreement and Related Documents shall remain in full force and effect.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Credit Agreement.
 
Address(es) for Notices:
1520 E. Pima Street
Phoenix, AZ 85034-4639
Attn:           Scott Wiley
Borrower:
SkyMall, LLC
 
By:  /s/ Scott Wiley
        Scott Wiley                CFO
        
 
Date Signed:  January 31, 2014
 
Address for Notices:
2525 East Camelback Road, Suite 850
Phoenix, AZ 85016
Attn:  Tina Rhodes-Hall
Lender:
SMXE Lending, LLC
 
By:  /s/ Tina Rhodes-Hall
     Tina Rhodes-Hall         CFO
     
 
Date Signed: January 31, 2014
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SOLELY WITH RESPECT TO THE CONDITIONS CONTAINED IN SECTION 1(B), RELATING TO
SECTION 3.3A OF THE CREDIT AGREEMENT, AND IN ORDER TO BE BOUND BY THESE
CONDITIONS:
 
XHIBIT CORP.
 
By:  /s/ Scott Wiley
 
Name:         Scott Wiley
Title:           CFO
 


 